Citation Nr: 1400118	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for depression which, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant was not competent to diagnose a particular psychiatric disability, but that he was considered competent to describe his mental symptoms), the Board has expanded to include PTSD, dysthymic disorder, or other acquired psychiatric disorders.    

The Veteran was afforded a VA mental disorders examination in October 2012.  Following a review of the claims folder and evaluation of the Veteran, the VA examiner found the Veteran to meet the full criteria for a diagnosis of dysthymic disorder.  The examiner provided two specific opinions that were requested regarding direct service connection.  First, the examiner opined that the Veteran's dysthymic disorder is not due to the failure of his physical fitness test in February 2001.  The examiner noted that while stress may contribute to the development of dysthymic disorder, the Veteran did not note the failure of his physical fitness test to be particularly stressful.  Second, the examiner opined that the Veteran's dysthymic disorder was not at least as likely as not caused by his service-connected left hip, ankle and back pain.  The examiner noted that the Veteran indicated that his depression caused his pain and that he reported a low level of pain on most days.  The examiner also noted that the Veteran reported always having a depressed mood, and a low level of friendships and social activities.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) (citing Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991)); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

The October 2012 VA examination did not address whether the Veteran's diagnosed dysthymic disorder or other acquired psychiatric disorder was etiologically related to his active service.  The examiner only answered the more specific question of whether the Veteran's dysthymic disorder was related to his failed physical fitness test in February 2001.  Thus, the Veteran must be provided a new VA examination before an appropriate examiner to determine whether he suffers from an acquired psychiatric condition and, if so, whether such condition is etiologically related to his active service.

Since the October 2012 VA examination, the Veteran has also provided lay statements noting lack of energy and fatigue in service, and an inability to form connections with his co-workers and supervisors.  Also of record are a non-judicial punishment in 2001 and several failed physical readiness training tests.  Therefore, the examiner should also address whether these incidents may be evidence of an acquired psychiatric disorder that existed in service.  

The Veteran has also provided lay statements noting that he experienced traumatic events in service such as the grounding of his ship, and the death of co-workers, one "through suicide," while serving on a submarine in the war on terrorism.  The examiner should therefore also determine whether the Veteran has a DSM-IV diagnosis of PTSD based on these and any other alleged stressors and the RO/AMC should undertake any additional development required in connection with a claim for service connection for PTSD.  

As this case is being remanded, the Board will take the opportunity to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.  

2.  Provide the Veteran with the appropriate notice for a claim of entitlement to service connection for PTSD.  Provide appropriate development for the stressors alleged in the Veteran's July 2013 statement, and any other stressors the Veteran may allege.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD, dysthymic disorder, and depression.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis.  After providing a current diagnosis, the examiner should address the following:
	
(a) Whether it is at least as likely as not (i.e., probability of at least 50 percent) that any currently diagnosed psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.

(b) If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should then address the following:
	
(i) Whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers from PTSD based on any of the stressors as verified by the AOJ.  The examiner is instructed to consider only the stressor(s), if any, identified as having been verified by the record.

(ii) Whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers from PTSD due to his fear of hostile military or terrorist activity during his service in the Persian Gulf War.  The stressor of threat due to hostile military activity, while in the Persian Gulf, is accepted as verified for purposes of this examination.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for all opinions provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete examination stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim, including dysthymic disorder, depression, PTSD and any other currently diagnosed acquired psychiatric disorder, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


